DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki Yaguchi et al (US 20070003294 A1) in view of Alfred Alasia (US 5708717).

Regarding claim 1, Yaguchi et al discloses an anti-counterfeiting printed material (¶ [22]) comprising: 
a background part (Fig. 11 numeral 1107) for analyzing a distribution of C/M/Y/K after performing first color separation of an original image into C/M/Y/K (¶ [103] indicating output colorant signals for input image are generated by CMYK color separations), and printing the original image as C/M/Y/K lines (¶ [72] printed line screens); and 
a latent image part (Fig. 11 numeral 1106) formed in a first region of the background part (Fig. 11 numeral 1108), and printed with the number of C/M/Y/K lines in a ratio different from the number of C/M/Y/K lines of the background part according to each distribution by performing secondary color separation, into C/M/Y/K, of a second region spaced apart from the first region by a preset distance (¶ [9] indicating the screen frequencies of the printed line screens are different; ¶ [133]).
Yaguchi et al fails to explicitly disclose printed CMYK lines each having an included angle preset according to each distribution.
Alasia, in the same field of endeavor of producing counterfeit-deterring images in a printed form (Abstract), teaches printed CMYK lines each having an included angle preset according to each distribution (Col. 2 lines 42-48).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the anti-counterfeiting printed material as disclosed by Yaguchi comprising a latent image part formed in a first region of the background part, and printed with the number of C/M/Y/K lines in a ratio different from the number of C/M/Y/K lines of the background part according to each distribution to utilize the teachings of Alasia which teaches the printed CMYK lines each having an included angle preset according to each distribution for added security when hiding invisible information in a printed image.

Regarding claim 6, Yaguchi et al discloses the anti-counterfeiting printed material of claim 1 (see rejection of claim 1).
Yaguchi fails to explicitly disclose wherein a line thickness of a latent image is printed by adding a preset value.
Alasia teaches a line thickness of a latent image is printed by adding a preset value (Col. 7 lines 53-60).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the anti-counterfeiting printed material as disclosed by Yaguchi comprising a latent image part formed in a first region of the background part, and printed with the number of C/M/Y/K lines in a ratio different from the number of C/M/Y/K lines of the background part according to each distribution to utilize the teachings of Alasia which teaches a line thickness of a latent image is printed by adding a preset value to obtain the best ratio between images to achieve desired results in making the latent image harder to discern.

Allowable Subject Matter

Claims 8-14 are allowed.

Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a manufacturing method for an anti-counterfeiting printed material comprising forming a background part with C/M/Y/K lines each having an included angle preset according to each distribution of C/M/Y/K obtained by the first color separation; selecting a first region, on which a latent image part is printed, in the background part; performing secondary color separation, into C/M/Y/K, of the second region spaced apart from the first region by a preset distance, analyzing each distribution of C/M/Y/K obtained by the secondary color separation; selecting a color whose sum of the distributions is greater than or equal to a preset value among the C/M/Y/K obtained by the secondary color separation in the second region, forming the latent image part by forming the color, selected according to the sum of the distributions of C/M/Y/K obtained by the secondary color separation in the second region, into the number of lines in a ratio different from the number of lines of the background part; and printing the background part and the latent image part.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hiroyuki Oshima et al (US 20140284912 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
February 12, 2022